DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,014,511 to Wade et al. (Wade) in view of US 2019/0331015 to Naumann et al. (Naumann)
In Reference to Claim 1
Wade, discloses:
[AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    296
    516
    media_image1.png
    Greyscale

[AltContent: textbox (B)]
    PNG
    media_image2.png
    276
    452
    media_image2.png
    Greyscale

	
	An exhaust tract (Fig.3) for an internal combustion engine (A), see paragraph [0001], said exhaust tract comprising: 
	a pipe (13) connected to permit the flow of exhaust to an exhaust manifold (B) of the 5internal combustion engine, a purification unit (15, 35, 17), disposed downstream of the exhaust manifold, for reducing pollutant emissions of the internal combustion engine, 
	wherein the purification unit comprises at least one catalytic converter, an electrically heatable heating catalytic converter (combination of 35, 17) and a supporting catalytic converter (17) supporting the heating catalytic 10converter, 

Wade does not explicitly disclose:
	wherein the heating catalytic converter 35 is configured for a 48 volt power supply in order to reduce single-cylinder lambda effects.
Naumann, see paragraph [0032], discloses:
	Heating catalytic converter 48 is connected to a switching circuit that includes a circuit 44 that connects a battery 42 of the motor vehicle to the electric heating resistor 48… The battery may be for example a 12 volt battery or a 48 volt battery of a motor vehicle.  
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a battery capable of supplying a 48v power supply to the heat catalytic converter 48, combine the teachings of Naumann with Wade would supply electrical power of 48 volt in order to activate heating catalytic converter 35.
It should be appreciated that the applicant' s functional language “in order to reduce single cylinder lambda effects” in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural 
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to heating catalyst converter 35 is capable of performing the function.

In Reference to Claim 2
Wade modified discloses:
	The heating catalytic converter is connected to a 48 volt on-board electrical system of the motor vehicle, see paragraph [0032] of Naumann.

In Reference to Claim 3
Wade modified discloses:
	A control element 36 for 20controlling the flow through the heating catalytic converter 35 is disposed in the exhaust tract at a location upstream of the catalytic converter 17.  
In Reference to Claim 8
Wade modified discloses:
	The purification unit  has a particle filter 15.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
	Furthermore, the prior art of record does not teach “The control element is arranged in the pipe at a location upstream of the catalytic converter and downstream of the 25heating catalytic converter.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4; 
The prior art of record does not teach “The heating catalytic converter and the supporting catalytic converter are configured to surround a tube arranged in the pipe.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5; and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746